DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on January 13, 2021 is acknowledged.  The traversal is on the ground(s) that “ because this application is a national stage application, not an application filed under 35 U.S.C. § 111(a) ….the reliance upon 37 CFR §§ 1.141, 1.1443, 1.144 and 1.146 in the Requirement to restrict this application is improper”.  This is not found persuasive because the instant claims in this application are not the same claims in the national stage application mentioned.  The newly added claims in this application changed the breadth, scope and meaning of the claimed invention as recited in the national stage application.  In fact, the present application is considered as a “bypass” continuation subject to U.S. national practice (37 C.F.R. §§ 1.141, 1.1443, 1.144 and 1.146 et.seq.).  Furthermore, each of the invention of group I recite “ a method for manufacturing or adjusting a reticle having a predetermining functionality” having steps of performing a process set up of a lithographic apparatus and determining a desired characteristics of the reticle based on the process set up wherein the desired characteristic having a dimension of a mark on the reticle.  There are no common technical features between the groups I and II.  As such, the first criterial for unity of invention has not been fulfilled. On this basis, the requirements of unity of invention between Invention I and II have not been satisfied.  Accordingly, even withdrawal of the Examiner’s lack of unity requirement is not appropriate. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Zouw (US 2016/0025992 A1).

    PNG
    media_image1.png
    484
    505
    media_image1.png
    Greyscale

As to claim 34, Van Der Zouw discloses a system for patterning a reticle (MA) with a pattern and comprising all features of the instant claim such as: a first pattern generating tool (660S) configured to pattern the reticle with a first pattern (662S) and a second pattern generating tool (660P) configured to pattern the reticle with a second pattern (662P), wherein the 
As to claim 35, Van Der Zouw further discloses a support constructed to support the reticle, the reticle being capable of imparting a radiation beam with a pattern in its cross-section to form a patterned radiation beam; a substrate table constructed to hold a substrate (W), and a projection system (16) configured to project the patterned radiation beam onto a target portion of the substrate. 
Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (U.S.Pat. 8,782,571).
With respect to claim 34, Sun et al discloses a system for patterning a reticle with a pattern and comprising all features of the instant claim such as: a first pattern generating tool (100A) configured to pattern the reticle with a first pattern and a second pattern generating tool (100B) configured to pattern the reticle with a second pattern , wherein the combined first and second patterns form a pattern having a desired functionality (see figure 1A).
6.	Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al (US 2003/0087193 A1).

    PNG
    media_image2.png
    271
    546
    media_image2.png
    Greyscale


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka et al (U.S. Pat. 7,350,181) discloses a lithographic apparatus and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
2/16/21

/HUNG NGUYEN/Primary Examiner, Art Unit 2882